

115 HR 3214 IH: Anti-Voter Suppression Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3214IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Richmond (for himself, Ms. Michelle Lujan Grisham of New Mexico, Ms. Judy Chu of California, Mr. Conyers, Mr. Lewis of Georgia, Ms. Norton, Ms. Maxine Waters of California, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Hastings, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee, Mr. Clay, Mr. David Scott of Georgia, Mr. Cleaver, Mr. Al Green of Texas, Ms. Clarke of New York, Mr. Ellison, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Ms. Bass, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Mrs. Lawrence, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mr. Brown of Maryland, Mrs. Demings, Mr. Lawson of Florida, Mr. McEachin, Mr. Ted Lieu of California, Mr. Cohen, Ms. Kaptur, Ms. Meng, Mr. Pallone, Ms. Hanabusa, Mr. Grijalva, Ms. Barragán, Mr. Garamendi, Mr. Sean Patrick Maloney of New York, Mr. Beyer, Mr. Ryan of Ohio, Ms. Jayapal, Ms. Velázquez, Mr. Tonko, Ms. Shea-Porter, Mr. Polis, Mr. Larsen of Washington, Mr. Sarbanes, Mr. Soto, Mr. Connolly, Mr. Nadler, and Mrs. Torres) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo nullify the effect of the recent Executive order that establishes an election integrity commission, which will be used and is designed to support policies that will suppress the vote in
			 minority and poor communities across the United States.
	
 1.Short titleThis Act may be cited as the Anti-Voter Suppression Act. 2.NullificationExecutive Order 13799 (82 Fed. Reg. 22389; relating to Establishment of Presidential Advisory Commission on Election Integrity) shall have no force or effect.
 3.Prohibition on fundsNone of the funds appropriated or otherwise made available under an Act of Congress enacted before, on, or after the date of enactment of this Act may be made available for the commission established under the Executive order described in section 2 or for any similar commission established for the purpose of studying voter fraud.
		